PER CURIAM.
We are unable to say that the trial judge did not properly exercise the discretion vested in him in regard to costs. The questions in the case were of fact. The evidence was conflicting, and under well-settled principles the findings of the court below, rendered on such conflicting evidence, cannot be disturbed. The judge, however, seems to have made a slight mistake in Ms calculation as to two items. In the twelfth finding, page 17, he holds that plaintiff expended in April, 1880, $35, in March, 1880, $25, and upon one other occasion $25. It will be seen that in his calculation at page 11 the last above item is omitted, and that the April, 1880, is put at $25, instead of $35, making in all an error of $35. The judgment should have been larger, therefore, by one-half of that amount and interest, in all amounting to $28.44. If defendant shall stipulate, within 10 days after the service of a copy of the order herein, that the judgment be increased $28.44 as of the date of the entry thereof, judgment shall be so modified, and, as so modified, affirmed, without costs to either party. If defendant fails to so stipulate, judgment reversed, and a new trial granted; costs to abide the event.